Citation Nr: 1001240	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling for the period 
prior to June 4, 2007, and as 30 percent disabling, status 
post total knee replacement, from August 1, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the case was 
subsequently transferred to the RO in Roanoke, Virginia.

During the course of this appeal, the Veteran underwent left 
knee total replacement surgery in June 2007.  Consequently, 
the disability rating for his left knee disability was 
increased to 100 percent from June 4, 2007.  A 30 percent 
rating was assigned beginning August 1, 2008.  This action 
did not satisfy the Veteran's appeal. 


FINDINGS OF FACT

1.  For the period prior to June 4, 2007, the Veteran's left 
knee disability was manifested by manifested by pain on 
motion; extension was not limited to more than 5 degrees; 
flexion was not limited to less than 45 degrees; and neither 
locking, lateral instability nor recurrent subluxation of the 
knee was present.

2.  From August 1, 2008, the Veteran's left knee disability 
has been manifested by residual pain on motion following 
total knee replacement surgery; severe painful motion or 
weakness in the left knee has not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to June 4, 2007, the criteria for 
more than a disability rating of 10 percent for degenerative 
disease of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2009).



2.  The criteria for a disability rating in excess of 30 
percent for the Veteran's left total knee replacement from 
August 1, 2008, have not been met.  38 U.S.C.A.         § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5260-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the required notice, to 
include notice with respect to the effective-date element of 
the claim, by letters mailed in November 2005 and May 2008.  
Although the May 2008 notice letter was provided after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in March 2009.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating is flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating will be assigned for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R.             § 4.71a, Diagnostic Code 5260 
(limitation of  flexion of the leg) and Diagnostic Code 5261 
(limitation of  extension of the leg) may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Following the prosthetic replacement of a knee joint, a 
100 percent rating will be assigned for one year.  
Thereafter, a 60 percent rating is warranted if there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to Diagnostic Code 5256, 5261, or 5262, with 
a minimum rating of 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.   38 
C.F.R. § 4.21.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these  
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable  
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, this 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left knee disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

By way of history, the Veteran was granted service connection 
for an ACL deficiency of the left knee in December 1995.  The 
disability was assigned a 10 percent rating, effective July 
1, 1995.  The Veteran filed the instant claim for an 
increased rating in October 2005.  He has appealed a February 
2006 rating decision maintaining the 10 percent disability 
rating.  During the course of this appeal, the Veteran 
underwent left knee total replacement and a total temporary 
evaluation of 100 percent was assigned from June 4, 2007.  
The evaluation was then decreased to 30 percent under 
Diagnostic Code 5055, effective August 1, 2008.  

In response to the Veteran's claim for an increased rating, 
he was afforded a VA fee-basis examination in November 2005.  
At the time of the examination, the Veteran endorsed symptoms 
such as swelling and pain, but indicated that the condition 
did not cause any incapacitation.  An examination revealed 
crepitus of the left knee.  Range of motion testing revealed 
flexion to 140 degrees and extension to zero degrees.  These 
movements were not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner also found that without 
resorting to mere speculation, pain, fatigue, weakness, lack 
of endurance and incoordination did not cause additional 
functional loss after repetitive use or during flare-ups.  
The findings on Drawer and McMurray's testing of the left 
knee were within normal limits.  The examiner concluded by 
diagnosing the Veteran with anterior cruciate ligament 
deficiency of the left knee with degenerative joint disease.  
He also indicated that the effects of this disability on the 
Veteran's occupation and daily activity were mild.

Private medical records from the Atlantic Orthopedic 
Specialists from 2006 note that the Veteran was treated for 
arthritis of the knee.  The Veteran's treating physician 
indicated that he had discussed various treatment options 
with the Veteran, and that he felt that his only option was 
total knee replacement.  He saw no evidence of improvement 
and noted that the Veteran would need replacement at some 
point.  An examination revealed a varus deformity of 
approximately 8 degrees.  There was also medial joint line 
tenderness.  Extension was to 5 degrees while flexion was 
only to 100 degrees.

A private X-ray study in July 2006 revealed marked 
osteoarthritic changes in the lateral joint compartment on 
the left, and mild changes in both medial joint compartments. 

A June 2007 report from the Sentara Virginia Beach Hospital 
reveals that the Veteran underwent left total knee 
replacement to repair his end stage degenerative arthritis of 
the left knee.

A post-surgery report from the Atlantic Orthopedic 
Specialists from June 2007 notes that left leg flexion was 
past 90 degrees.  In August 2007, the Veteran could flex over 
130 degrees, and he was also able to fully extend.  Muscle 
strength was restoring, but there was still occasional 
swelling.  An X-ray showed excellent positioning of the left 
total knee replacement.

In April 2008, the Veteran was afforded another VA fee-basis 
examination.  The Veteran reported pain, stiffness, weakness, 
giving way, lack of endurance and fatigability, but denied 
swelling, heat, redness, locking or dislocation.  Upon 
examination, the examiner observed an 18 by .3 centimeter 
scar on the knee.  There was no associated tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hyperpigementation, or abnormal texture.  The Veteran's gait 
was observed to be within normal limits.  There was 
prosthetic swelling but no edema, effusion, tenderness, 
redness, heat, guarding of movement, or subluxation.  While 
there was crepitus, there was no genu recurvatum or locking 
pain.  Range of motion testing revealed flexion to 120 
degrees with pain at the endpoint of the motion, and 
extension to zero degrees.  The examiner noted that joint 
function on the left was not additionally limited by weakness 
or incoordination.  Though pain, fatigue and lack of 
endurance were found to have a major functional impact, they 
did not limit range of motion.  Anterior and posterior 
cruciate ligament stability testing of the left knee was 
within normal limits.  Medial and lateral collateral 
ligaments stability testing of the left knee was abnormal 
with slight instability.  The medial and lateral meniscus 
test of the left knee was within normal limits.  The examiner 
concluded by diagnosing the Veteran with status-post left 
knee replacement.

With respect to the period prior to June 4, 2007, the Board 
has determined that the Veteran is not entitled to more than 
a disability rating of 10 percent for his left knee 
disability.  Neither private medical records nor a VA 
examination report from this time period evidence that the 
extension was limited to more than 5 degrees, or that flexion 
was limited to 45 degrees or less.  While there was pain on 
the endpoint of the motion, there was no evidence of 
additional limitation of motion due to pain, weakness or 
instability.  The record also does not demonstrate loss of 
range motion upon repetition.  

The Board has considered whether there is any other basis for 
granting a higher rating for the left knee for this period 
knee but has found none.  In particular, the Board notes that 
the VA examination did not disclose the presence of 
instability or subluxation nor is either shown by any other 
evidence of record.  Moreover, objective medical evidence 
does not show that the Veteran experiences locking of the 
knee.  

As for the period beginning August 1, 2008, the Board 
likewise finds that the Veteran is not entitled to a rating 
in excess of 30 percent for this period.  The Board notes 
that the Veteran is receiving the minimum schedular rating 
for his left knee disability following total knee replacement 
under Diagnostic Code 5055.  However, the medical evidence of 
record following the Veteran's surgery does not demonstrate 
the chronic residuals, consisting of severely painful motion 
or weakness in the affected extremity, necessary to establish 
a higher 60 percent rating.  In so finding, the Board notes 
that the April 2008 VA examiner found that the left knee 
motion was not additionally limited by weakness or 
incoordination, nor was pain a limiting factor on range of 
motion.  Moreover, private post-surgical records also 
indicate that the Veteran's strength and knee condition had 
been improving since the surgery.  

Moreover, if the disability were rated on the basis of 
instability and limitation of flexion, the instability would 
only warrant a 10 percent rating since it is slight and the 
limitation of flexion would not warrant more than a 10 
percent rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 10 percent and 30 percent 
ratings for the periods discussed above.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned ratings.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling for the period 
prior to June 4, 2007, and as 30 percent disabling, status 
post total knee replacement, from August 1, 2008, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


